       Case 3:19-cv-01003-MWB Document 58 Filed 07/20/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATIONWIDE GENERAL                             No. 3:19-CV-01003
INSURANCE COMPANY and
NATIONWIDE MUTUAL FIRE                         (Judge Brann)
INSURANCE COMPANY,

           Plaintiffs,

     v.

GARY DIBILEO, JR., JERALD
COYNE a.k.a. JERRY COYNE, and
JONATHAN MARTINES,

           Defendants.

                                  ORDER

     AND NOW, this 20th day of July 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Plaintiffs’ Motion for Summary Judgment (Doc. 32) is DENIED.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
